Exhibit 10.13

 

Line of Credit Extension Agreement

No.: Wu Zhong Yin Shou Zi No. 0461175

 

Party A: Bank of China Suzhou City Wuzhong Branch

 

Legal representative or person in charge: Liu Li

 

Residence: No. 110 Dongwu North Road, Suzhou

 

Method of contact: 65272848

 

Party B: Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd.

 

Legal entity business license No.: 011598

 

Legal representative: Xu Jiading

 

Residence: Dongwu Industrial Park, Wuzhong Economic Development Zone

 

Method of contact: 65638146

 

In order to develop a friendly and mutually beneficial cooperation relationship,
Party A and Party B have hereby reached the following agreement through
negotiations in accordance with the principle of free will, equality, mutual
benefit and integrity.

 

Provision One        Type and Cash Amount for Line of Credit Extension

 

Party A agrees to provide Party B with the following lines of credit extension:

 

(I) RMB 30 million yuan for short-term loans;

 

(II) RMB 10 million yuan for establishment of letter of credit.

 

Provision Two        Use of the Line of Credit Extension

 

Within the operating life for the line of credit extension, Party B may use in a
revolving way the corresponding line at Party A under the condition that the
line of each individual type of credit extension as stipulated in the previous
provision is not exceeded.

 

If Party B must adjust the use of the lines of individual credit extensions as
stipulated in the previous provision, a written notice shall be submitted to
Party A, and it is subject to Party A to decide whether or not the adjustment
shall be made and to take specific procedures to process the business in
accordance with its internal requirements.

 

The line of credit extension as used by the foreign currency business provided
by Party A to Party B within the line of credit extension shall be calculated by
being converted to RMB first in accordance with the internal conversion rate of
Party A on the day when such line of credit extension is used.

 

1



--------------------------------------------------------------------------------

Provision Three        Operating Life for the Line of Credit Extension

 

The operating life for the line of credit extension under this agreement begins
from October 20, 2004 and remains effective through October 19, 2005. Before the
operating life for the line of credit extension expires, Party A and Party B may
extend it in writing through negotiations.

 

Before the extension goes into effect for the period of credit extension, Party
A and Party B shall cooperate with each other and jointly process the issue of
post-extension guarantee for the credit extension agreement.

 

The individual credit extensions as have actually occurred between Party A and
Party B in accordance with this agreement shall continue to be implemented
according to the relevant individual agreement(s), and shall not be affected due
to the expiration of the period of credit extension.

 

Provision Four        Obligations of Party A

 

Party A has the following obligations:

 

(I) When Party A accepts, examines and approves, and processes the various
applications from Party B for credit extensions, Party A has the obligation to
provide considerate and high-quality services;

 

(II) Party A shall pay great attention to the monitoring, inquiry and criticism
that comes from Party B and will take quick actions so as to process such issues
properly.

 

Provision Five        Obligations of Party B

 

Party B has the following obligations:

 

(I) Party B shall use the capital obtained in accordance with this agreement and
individual agreement(s) for stipulated purposes, and may not misappropriate such
capital;

 

(II) Party B shall submit its financial statements (including but not limited to
annual statement, quarterly statement and monthly statement) and other relevant
data to Party A periodically, and shall guarantee their authenticity and
validity;

 

(III) Party B shall issue a notice in a timely way on major events that affects
or may affect its business operation or financial status, including but not
limited to the major changes of management and calculation procedures, the
changes of property right system, and the job changes for senior personnel such
as the legal representative and finance chief;

 

(IV) Party B shall allow Party A to examine and monitor its use of the line of
credit extension as well as the relevant production, operation and financial
activities and shall cooperate with Party A in such examination and monitoring;

 

(V) Party B shall implement its obligations for payment or repayment, including:

 

1. Party B shall repay in entirety the principal, interest and expenses for all
the loans and the funds raised through financing in accordance with the time and
cash amount as stipulated between the two parties;

 

2



--------------------------------------------------------------------------------

2. Party B shall remit the obligation under the letter of credit to the account
as specified by Party A in accordance with the time and cash amount as
stipulated between the two parties;

 

3. Party B shall make timely payment for the principal, interest and expenses of
the funds under the letter of guarantee in accordance with the conditions as
stipulated in the letter of guarantee when Party A exercises its right of
recourse;

 

4. Other payment or repayment obligations in accordance with the stipulations;

 

(VI) Party B agrees that Party A may, without prior approval from Party B,
directly deduct and collect in full amount the payables of Party B under this
agreement and individual agreement(s) from the account(s) Party B has opened at
Party A and other organizations of Bank of China;

 

(VII) The currency type as used by Party B in its implementation of payment or
repayment obligations shall be the same as the currency that Party A uses for
valuation. When Party A deducts fund from the account(s) of Party B in
accordance with this agreement and individual agreement(s), if the currency type
of the account is different from the currency for valuation, conversion will be
based on the exchange rate as announced by Party A.

 

Provisions Six        Prerequisites for Use of the Line of Credit Extension

 

When Party B fails to meet any of the following conditions, Party A has the
right to refuse its use of the line of credit extension under this agreement:

 

(I) Party B opens at Party A account(s) that is or are in line with the
requirements of Party A;

 

(II) Party B uses Bank of China for RMB and foreign currency settlement, deposit
and other relevant business, and the volume of business meets the requirements
of Party A;

 

(III) Relevant individual agreement(s) already goes or go into effect, and the
basic documents as required for processing credit extension are ready;

 

(IV) The guarantee agreement as the condition for this agreement to be effective
already goes into effect;

 

(V) The situation as described in Provision Eight does not occur;

 

(VI) The application for credit extension business meets the conformity
examination condition of Party A.

 

Provision Seven        Statement and Promise

 

Party B presents the following statements:

 

(I). Party B is a business entity that is established and exists in accordance
with the law, possesses all necessary rights and is able to implement the
obligations of this agreement under its own name;

 

(II). The signature and implementation of this agreement are based on the
expression of the true meaning of Party B, and have obtained sufficient and
legal authorization;

 

(III). All the documents, financial statements, and other data as provided by
Party B to Party A under this agreement are true, complete, accurate and valid;

 

3



--------------------------------------------------------------------------------

(IV) Party B does not conceal from Party A any event that may affect its
financial status and ability for debt redemption.

 

Party B presents the following promises:

 

(I) Party B will allow Party A to examine and monitor its use of the credit
extension as well as the relevant production, operation and financial activities
and will cooperate with Party A in such examination and monitoring;

 

(II) If following incidents occur to Party B or its guarantor, Party B shall
notify Party A of such in the quickest way and without any hesitation.

 

1. Major leaders are involved in events of principle and law violations;

 

2. Events of contract violations occur under this contract and any other
contract;

 

3. Relationship of affiliations has changed, senior management personnel have
changed, articles of association have been modified, and internal organizations
have been adjusted;

 

4. Operation has experienced serious difficulties and the financial status has
deteriorated;

 

5. Party B or its guarantor is involved in events such as lawsuit and
arbitration;

 

6. There are major changes to the internal management or financial calculation
procedures;

 

7. Any contract or agreement has been signed that may harm or affect the rights
and interests of Party A under this agreement;

 

8. There are other situations that are sufficient enough to affect the ability
of Party B for making repayment or the rights and interests of Party A under
this agreement.

 

(III) Party B shall get approval from Party A first before Party B takes the
following actions:

 

1. Party B reduces the registered capital or is engaged in any form of
reorganization or change of modes of business operation such as separation,
combination, joint venture and contracting;

 

2. Party B disposes assets by way of lease, sale, contracting or transfer;

 

3. Party B provides guarantee for the interest of a third party or assumes any
responsibility for the debt of a third party;

 

4. There are other activities that affect the security for the right of credit
of Party A.

 

(IV) Party B agrees that the issues not described in this agreement shall be
processed in accordance with the relevant requirements of Party A.

 

Provision Eight        Adjustment or Cancellation of the Line of Credit
Extension

 

Within the operating life for the credit extension, if any of the following
situations arises, Party A has the right to adjust or cancel at any time the
line of credit extension for Party B:

 

(I) Party B fails to implement its obligations for making payment or repayment
in accordance with the stipulations;

 

(II) Party B will be unable to implement its obligations for making repayment
due to the deterioration of its financial status;

 

(III) The object of pledge in the mortgage contract is lost, damaged or
obviously reduced in value so that it is not sufficient to provide guarantee for
the cash amount of the line of credit extension;

 

4



--------------------------------------------------------------------------------

(IV) Party B violates the statements and promises as presented in Provision
Seven;

 

(V) Party B or its guarantor has any of the following situations:

 

  1. Events such as dismissal, closedown, cancellation, and bankruptcy have
taken place;

 

  2. Party B or its guarantor is engaged in activities that violate the law;

 

  3. Events of contract violations have occurred under its other contract(s)
with Party A;

 

  4. Party B or its guarantor is involved in a major lawsuit or arbitration
case;

 

  5. Party B or its guarantor transfers the assets and spirits its money away so
as to evade debt payment;

 

  6. Party B or its guarantor has lost its business reputation;

 

  7. Members in the board of directors or in the board of supervisors or senior
management personnel are involved in major corruption, bribery or illegal
operation cases.

 

Provision Nine        Reservation of Rights

 

If Party A does not exercise part of the rights under this agreement, or does
not ask Party B to implement part of the obligations, the inaction does not
constitute a waiver by Party A of such right or an exemption of Party B from
such obligation, nor does it constitute a waiver by Party A of other rights in
this agreement or an exemption of Party B from other obligations.

 

Any tolerance, grace or delayed implementation of the rights under this
agreement as offered by Party A to Party B does not affect any right as
possessed by Party A in accordance with this agreement and the relevant laws and
regulations, nor may it be deemed as a waiver of the above rights by Party A.

 

Provision Ten        Change and Cancellation

 

With written approval from both Party A and Party B, this agreement may be
modified, supplemented or cancelled. Any modification or supplement to this
agreement shall constitute an inseparable part of this agreement.

 

Provision Eleven        Individual Agreements

 

The individual agreements of this agreement include:

 

(I) Other written agreement(s) as reached between Party A and Party B for
implementation of this agreement;

 

5



--------------------------------------------------------------------------------

(II) Applications, promises or guarantees as submitted or provided by Party B to
Party A in specific credit extension business with their effectiveness confirmed
by Party A.

 

Individual agreement constitutes a part of this agreement, and has the same
force as this agreement. If there is a conflict between an individual agreement
and this agreement, the individual agreement shall take control.

 

Provision Twelve        Validation of Agreement

 

This agreement will go into effect when the following conditions are met:

 

(I) Authorized persons for signature have signed on it and marked it with seal.

 

(II) Relevant guarantee contract(s) has/have gone into effect.

 

Provision Thirteen        Settlement of Dispute

 

All the disputes as generated in the implementation of this agreement or as
related to this agreement may be negotiated between the two parties for a
solution. If negotiations do not work, either party may resort to a solution by
way of filing a lawsuit directly at the people’s court where Party A is in
accordance with the law.

 

Provision Fourteen        Other

 

This agreement has three identical original copies, out of which Party A, Party
B and the guarantor hold one copy respectively, and the three copies have the
same force.

 

Party A: Bank of China __________ Branch (Official Seal)

 

(Round seal: Bank of China Suzhou City Wuzhong Branch)

  Party B: ___________ Company (Official Seal)

Legal representative or authorized person for signature:

 

[signature:] Xiao Xiaohua

 

Bank of China Wuzhong Branch, October 20, 2004

 

Legal representative or authorized person for signature:

 

[illegible signature]

 

6